PTO-37Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-13, 15, 17-18 & 20 are allowed. 				                   The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of soldering a conductor to an aluminum metallization, the method comprising: applying a flux material to an aluminum oxide layer on the aluminum metallization, wherein the flux material is a mixture of at least flux and zeolite, the flux material having a chemical composition in percent by weight of x%wt < zeolite < 10%wt, with x = 0.01, 0.1, 0.5, 1.0, 2.0, 4.0, 6.0, or 8.0; disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt < Zn < 100%wt, with x = 10, 30, 50, 70, 90, 95, or 100; and soldering the conductor to the aluminum metallization.
The most relevant prior art reference due to Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation) substantially discloses a method of soldering a conductor to an aluminum metallization, the method comprising:							applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);									disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt ≤ Zn ≤100% wt, with x = 10, 30, 50, 70, 90, 95, or 100 (abstract, Par. 0073; Figs, 1-2 – 11-35% of Zn); and					soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2 & 8-11: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 4: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of soldering a conductor to an aluminum metallization, the method comprising: applying a flux material to an aluminum oxide layer on the aluminum metallization, disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt < Zn < 100%wt, with x = 10, 30, 50, 70, 90, 95, or 100; and soldering the conductor to the aluminum metallization, wherein the flux material is a mixture of at least flux and crown ether, the flux material having a chemical composition in percent by weight of x%wt < crown ether < 50% wt, with x = 0.01, 0.1, 0.5, 1,5, 10, 20, 30, or 40.

The most relevant prior art reference due to Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation) substantially discloses a method of soldering a conductor to an aluminum metallization, the method comprising:							applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);									disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt ≤ Zn ≤100% wt, with x = 10, 30, 50, 70, 90, 95, or 100 (abstract, Par. 0073; Figs, 1-2 – 11-35% of Zn); and					soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 4 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 4 is deemed patentable over the prior arts.

Regarding Claim 6: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of soldering a conductor to an aluminum metallization, the method comprising: applying a flux material to an aluminum oxide layer on the aluminum metallization, disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt < Zn < 100%wt, with x = 10, 30, 50, 70, 90, 95, or 100; and soldering the conductor to the aluminum metallization, wherein the flux material is a mixture of at least flux, silicate, and crown ether, the flux material having a chemical composition in percent by weight of 0.01%wt < silicate < 10%wt and of 0.01% wt < crown ether < 50%wt.

The most relevant prior art reference due to Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation) substantially discloses a method of soldering a conductor to an aluminum metallization, the method comprising:							applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);									disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt ≤ Zn ≤100% wt, with x = 10, 30, 50, 70, 90, 95, or 100 (abstract, Par. 0073; Figs, 1-2 – 11-35% of Zn); and					soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 6 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 6 is deemed patentable over the prior arts.

Regarding Claim 7: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of soldering a conductor to an aluminum metallization, the method comprising: applying a flux material to an aluminum oxide layer on the aluminum metallization, disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt < Zn < 100%wt, with x = 10, 30, 50, 70, 90, 95, or 100; and soldering the conductor to the aluminum metallization, wherein the flux material is a mixture of at least flux, zeolite, and crown ether, the flux material having a chemical composition in percent by weight of 0.01%wt < silicate < 10%wt and of 0.01% wt < crown ether < 50%wt.

The most relevant prior art reference due to Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation) substantially discloses a method of soldering a conductor to an aluminum metallization, the method comprising:							applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);									disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of x%wt ≤ Zn ≤100% wt, with x = 10, 30, 50, 70, 90, 95, or 100 (abstract, Par. 0073; Figs, 1-2 – 11-35% of Zn); and					soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 7 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 7 is deemed patentable over the prior arts.

Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by method of soldering a conductor to an aluminum metallization, the method comprising: applying a flux material to an aluminum oxide layer on the aluminum metallization, wherein the flux material is a mixture of at least flux and zeolite, the flux material having a chemical composition in percent by weight of 0.01%wt < zeolite < 10%wt.; disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of 10%wt < Zn < 100%wt; and soldering the conductor to the aluminum metallization.

The most relevant prior art reference due to Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation) substantially discloses a method of soldering a conductor to an aluminum metallization, the method comprising:							applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);									disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of 10%wt < Zn < 100%wt (abstract, Par. 0073; Figs, 1-2 – 11-35% of Zn); and								soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 12 is deemed patentable over the prior arts.

Regarding Claim 13: these claims are allowed because of their dependency status from claim 12.

Regarding Claim 15: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of soldering a conductor to an aluminum metallization, the method comprising: applying a flux material to an aluminum oxide layer on the aluminum metallization, disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of 10%wt < Zn < 100%wt; and soldering the conductor to the aluminum metallization, wherein the flux material is a mixture of at least flux and crown ether, the flux material having a chemical composition in percent by weight of 0.01%wt < crown ether < 50%wt.

The most relevant prior art reference due to Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation) substantially discloses a method of soldering a conductor to an aluminum metallization, the method comprising:							applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);									disposing a solder material over the aluminum metallization, wherein the solder material has a chemical composition in percent by weight of 10%wt < Zn < 100%wt (abstract, Par. 0073; Figs, 1-2 – 11-35% of Zn); and								soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 15 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 15 is deemed patentable over the prior arts.

Regarding Claim 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of soldering a conductor to an aluminum metallization, the method comprising: applying a flux material to an aluminum oxide layer on the aluminum metallization, wherein the flux material is a mixture of at least flux and crown ether, the flux material having a chemical composition in percent by weight of 0.01%wt < crown ether < 50%wt.; disposing a solder material over the aluminum metallization, wherein the solder material comprises Zn and Al; and soldering the conductor to the aluminum metallization.
The most relevant prior art reference due to Huang et al. (Pub. No.: CN 103737195 (A) – English Machine Translation) substantially discloses a method of soldering a conductor to an aluminum metallization, the method comprising:						applying a flux material to an aluminum oxide layer on the aluminum metallization (abstract, Par. 0073; Figs, 1-2);								disposing a solder material over the aluminum metallization, wherein the solder material comprises Zn and Al (abstract, Par. 0073, Table 1; Figs, 1-2 – 11-35% of Zn; 0.01-2% of Al); and												soldering the conductor to the aluminum metallization (abstract, Par. 0073; Figs, 1-2).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 17 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 17 is deemed patentable over the prior arts.

Regarding Claims 18 & 20: these claims are allowed because of their dependency status from claim 17.




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/23/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812